Title: To George Washington from Moustier, 24 January 1788
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir,
New York 24th January 1788

In order to have rendered the satisfaction which I felt upon my arrival in the United States compleat, I should have landed near enough to the place where you reside, to have immediately gratified the desire, which I have long since had, of seeing the man, to whose virtues & talents these States are so much indebted. My departure from Paris was hasty in consequence of the anxiety which I felt to reach the place of my destination. From this cause I am not charged with those marks of acknowledgments & remembrances which I should otherwise have been loaded with from my Countrymen, who have been sensibly struck with your goodness from the time that they have had an opportunity of admiring you & profiting by the Example which you have given to your Cotemporaries & to posterity. The Marquis de la Fayette, more provident than others, has just been able to seize a moment to favor me with the two letters which accompany this—The Chever de la Luzerne has likewise charged me with a letter. If I had been so happy as to have handed these letters to you myself—I should have been at the same time the interpreter of those two persons who were formed to be precious & dear to you.
I earnestly wish that some favourable circumstance may hasten the moment of fulfiling the desire which I have so long

formed of having the satisfaction to ask your friendship which I wish I might deserve. I shall never be able, but in a very imperfect manner, to express the sentiments of esteem, admiration, & I ought to say veneration, with which I have the Honor to be Sir, Yr very Hbe & Obedt Servt

Le Cte de Moustier

